DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 12 is objected to because of the following informalities:  on line 2 of the claim, “filter medial” should apparently be replaced by --filter medium-- or --filter media--, to correct what appears to be an obvious typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “the motor and blower assembly” lacks antecedent basis, since claim 9 no longer depends from claim 2, which provides antecedence for the claim element.
In claim 17, while “the cleaning implement” is arguably an inherent feature of “the cleaning apparatus”, applicant should consider changing “the cleaning implement” on line 1 of claim 17, to --a cleaning implement thereof--, for clarity of the claim.

Allowable Subject Matter
5.	Claims 2, 6-8, 10-16, 21, and 22 are allowed for the reasons of record.  Specifically, new independent claims 21 and 22 are essentially previously noted allowable dependent claims 5 and 16, rewritten in allowable independent form.
6.	Claims 9, 17, 19, and 23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9, 17, 19, and 23 would be allowable based upon their dependency upon allowable independent claim 21.
Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 2, 6-17, 19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With regard to the previous prior art rejections, such are withdrawn in view of the amendments to the claims, which essentially rewrite previously noted allowable dependent claims 5 and 16 into independent form.  However, upon rewriting the claims by the amendment filed on March 24, 2021, certain terms were not provided proper antecedent basis, due to the manner in which the claims were rewritten.
Conclusion
8. 	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.B/6-3-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776